 LOCAL NO. 383, IRON WORKERSLocal No. 383, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO and J. P. Cullen & Son Construction Corpo-ration and Central Wisconsin District Council ofCarpenters, AFL-CIO. Case 30-CD-69March 30, 1978DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, PENELLO, AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by J. P. Cullen & Son ConstructionCorporation, herein called the Employer, allegingthat Local No. 383, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO, herein called the Respondent or IronWorkers, had violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject of forcing or requiring the Employer to assigncertain work to employees represented by it, ratherthan to employees represented by Central WisconsinDistrict Council of Carpenters, AFL-CIO, hereincalled Carpenters.Pursuant to notice, a hearing was held beforeHearing Officer George Strick on February 9, 1977.All parties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, briefs were filed by the IronWorkers and the Employer.The Board thereafter issued an order reopening therecord and remanding the proceeding for furtherhearing for the purpose of receiving evidence bearingon the issue of whether, at the time of the dispute, theparties were contractually bound to settle theirjurisdictional dispute by utilizing the proceduresestablished by the Impartial Jurisdictional DisputesBoard. Thereafter, on July I and 18, 1977, inresponse to the Board's order, the Employer submit-ted to all parties an affidavit and supporting exhibits.Subsequent to receiving this document the HearingOfficer issued an order receiving exhibits and closinghearing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:235 NLRB No. 581. THE BUSINESS OF THE EMPLOYERThe Employer, a Wisconsin corporation, with itsprincipal office located in Janesville, Wisconsin, isengaged in the building and construction industry asa general contractor. During the past year, a repre-sentative period, the Employer had sales in excess of$50,000 to customers located outside the State ofWisconsin. Accordingly we find, as the parties havestipulated, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act and that it will effectuate the purposes of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the IronWorkers and the Carpenters are labor organizationswithin the meaning of Section 2(5) of the Act.111. THE DISPUTEA. The Work in DisputeThe work in dispute is the installation of what iscalled an F-8 plate on Phase II of the power plant atPortage, Columbia County, Wisconsin.B. Background and Facts of the DisputeThe Employer is a general contractor engaged onPhase II of the Columbia Power Plant. Its contractwith Wisconsin Power and Light, the owner of thepower plant, and Sargent and Lundy, the engineers,covered concrete slabs, structure slabs in the build-ing, topping the ground floor, all masonry work, andpart of the outlying structure. Cullen was one of 30general contractors and subcontractors doing workon the power plant job.The subject of this jurisdictional dispute is theinstallation of the F-8 plate, which forms the edge ofa poured concrete floor and is a replacement for thetraditional use of bolted wooden forms for thepoured concrete. Sometimes the F-8 plate is attachedby welding and other times it is not. The Carpentersclaims all of the disputed work because it is concreteforming work which has traditionally been carpen-ters work. The Iron Workers, on the other hand,claims only that portion of the F-8 plate installationwhich is attached by welding to the structure of thebuilding. Once the F-8 plate is welded to thebuilding, it is not removed after the concrete isformed, as is the traditional wooden form.By virtue of its membership in the MadisonEmployers Council and the Wisconsin Chapter, TheAssociated General Contractors of America, Inc.,Cullen is party to current collective-bargaining agree-ments with both Unions. In February or March 1976463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was a prejob meeting with respect to Phase 11of the power plant. Harold Jennings, constructionsuperintendent for Cullen, testified that representa-tives from the Iron Workers and the Carpenters werepresent. Jennings further testified that the IronWorkers representative asked if F-8 plate would beused on Phase II and to whom that work would beassigned. Jennings responded that the installation ofthe F-8 plate would be assigned to the Carpenters.The Iron Workers representative stated in responsethat the Iron Workers would object and he requesteda meeting with Jennings and Jerome Winkler, busi-ness representative for Carpenters. This meeting washeld after the prejob meeting. Jennings testified thatthe result of this meeting was to continue assigningthe work to the Carpenters. Jennings explained thathe made this assignment because there had been nodecision on a similar jurisdictional issue involved inPhase I of the job.1Jerome Winkler testified that there was anothermeeting in early May which he attended along withJennings, Homer Ingram, business manager for theIron Workers, Ron Stadler, International representa-tive for the Carpenters, an International representa-tive for the Iron Workers, and a steward for the IronWorkers. Winkler further testified that the twoInternational representatives left the meeting andmet privately for approximately one-half hour. Ontheir return to the meeting they said that they wereleaving the dispute to the two local business repre-sentatives (Winkler and Ingram) to resolve. Winklertestified that there was no resolution of the dispute.He also testified that upon leaving the meeting thesteward for the Iron Workers said that if ironworkersdid not get the work there would be trouble, or wordsto that effect.2Jennings testified that on approximately May I or12, when the arc was set on the welding machine forthe first installation of the F-8 plate by carpenters,the ironworkers employed by several other contrac-tors, including subcontractors to Cullen, walked offthe jobsite and were gone for approximately 3 days.The record does not reveal whether the Iron Workerspicketed.The evidence indicates that all the parties arebound to submit jurisdictional disputes to the Impar-tial Jurisdictional Disputes Board. As for the IronI An identical dispute developed between the same construction unionson Phase I of the power plant construction regarding the installation of theF-8 plate. On July 12, 1973, the Employer submitted the dispute, pursuantto the terms of the Employer's collective-bargaining agreement with the IronWorkers, to the Impartial Jurisdictional Disputes Board for the constructionindustry. The IJDB refused to act and the Iron Workers returned to workwhen an injunction against its work stoppage was issued. The parties agreedto have the International representatives of the Carpenters and IronWorkers resolve the dispute and the Carpenters performed the disputedwork. No evidence was presented by any party that the Internationalrepresentatives ever resolved the Phase I dispute.Workers and the Carpenters, it is well settled that, inthe absence of evidence to the contrary, the Boardmay take administrative notice of the fact that asboth Unions are members of the Building andConstruction Trades Department, AFL-CIO, theyare signatory to the agreement creating the IJDB andare bound to abide by its rules and procedures forsettlement of jurisdictional disputes.3Further, theEmployer is bound to this method of resolvingjurisdictional disputes by its membership in theMadison Employers Council and that Council'scontract with Iron Workers Local No. 383.It is noted that the Council-Iron Workers contractstates that disputes shall be referred to the NationalJoint Board for Settlement of Jurisdictional Disputesrather than to the IJDB. Absent evidence to thecontrary, we find that, despite this contract language,it was the intention of the Council to be bound bythe IJDB, and that the contract was inadvertentlymisdrafted in its reference to the National JointBoard rather than to the IJDB, for the Council'scontract became effective in May 1975, which was 2years after the National Joint Board was dissolvedand the IJDB came into existence. Further, theconclusion that the Employer is bound is supportedby the fact that it was the Employer that submittedthe dispute to the IJDB; and in its telegram to theIJDB it stated that all parties were bound to submitthe dispute to that board.With respect to the attempts to settle this disputethrough the auspices of the IJDB, the record dis-closes the following:On May 24, 1976, a mailgram was sent to the IJDBby Cullen advising it of the existence of a dispute andrequesting a Disputes Board decision.4On May 25,1976, the IJDB requested the International represen-tatives of the Unions involved to adjust the jurisdic-tional dispute and, in the event they failed to do so,set a tentative hearing date for June 10, 1976. Copiesof affidavits and exhibits showing the type of workinvolved and explaining why Cullen chose to assignthe work to the Carpenters were forwarded to theIJDB by Cullen on June 4, 1976. On June 9, 1976,Cullen received a letter from Fred Driscoll, Jr.,chairman of the IJDB, postponing the June 10hearing date until June 24, 1976, and suggesting, as2 Jennings supports this allegation in an affidavit which was accepted bythe Heanng Officer as part of the record.3 Local Union No. 70, International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO (F W Owens and Associates, Inc.), 205NLRB 1171, 1173 (1973); Pipefitters Local No. 195, United Association ofJourneymen & Apprentices of Plumbing and Pipefitting Industry of the UnitedStates and Canada (Cleveland Wrecking Company), 218 NLRB 172, 174(1975); Wood. Wire and Metal Lathers International Union and Its LocalUnion No. 2, AFL-CIO (Acoustical Contractors Association of Cleveland), 119NLRB 1345, 1345-47(1958).4 On May 12, 1976, Cullen filed its original charge with this Board.464 LOCAL NO. 383, IRON WORKERSthe IJDB did in 1973, that the International represen-tatives of the two Unions resolve the dispute.5OnJune 18, Cullen responded to the postponement bythe IJDB by again requesting a decision. On June 23,1976, Cullen informed the IJDB that, although theironworkers had returned to work, the assignment ofthe disputed work had not been resolved and Cullenwas again requesting a resolution of the dispute bythe IJDB. On June 25, 1976, the IJDB sent a letter toCullen stating that the jurisdictional representativesof both International Unions had advised the chair-man and board members that a dispute no longerexisted on the project and the item of work had beensubmitted to the Joint Iron Worker-Carpenter Com-mittee for their consideration, and, that a hearingwould not be held before the IJDB on June 24, aspreviously rescheduled. The original notice of hear-ing in the present proceeding is dated December 14,1976. By letter to Cullen dated December 17, 1976,Fred Driscoll, Jr., chairman of the IJDB, stated thata resolution of this dispute could be obtainedthrough the IJDB in a much shorter period of timethan it takes through the NLRB and enclosed a copyof the plan and procedural rules and regulations ofthe IJDB.C. The Contentions of the PartiesThe Iron Workers contends that that portion of theF-8 plate which is installed by welding to decking ormetal edging, rather than attached to wooden forms,is properly the work of ironworkers. The IronWorkers further contends that the assignment ofsuch work to employees it represents is totallyconsistent with the agreement between the Carpen-ters and Iron Workers Internationals concerning theinstallation of "curb angles" which, it asserts, isvirtually identical to the work involved here.The Employer's contention is that the installationof the F-8 plate was properly assigned to employeeswho are represented by Carpenters. It asserts thatcarpenters have the requisite skills to handle this typeof work; that historically they do all of the formingfor the pouring of concrete; and that the F-8 plate isnot akin to a "curb angle." It concedes, however, thatif the F-8 plate was akin to the "curb angle" theagreement between the two Internationals would bedispositive of the dispute, at least between them-selves, and the dispute would never have arisen.Finally, the Employer contends that the inaction ofthe Joint Iron Workers-Carpenter Committee andI See fn. I, supra.6 See Local Union No. 418. Sheer Metral Workers, International Associa-rion. AFL CIO (Young Plumbing & Supp!v, Inc.). 224 NLRB 993 (1976), inwhich this Board proceeded to resolve a dispute where, as in the presentcase, the 1JDB refused to act. United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Indutrr of the United States andthe Impartial Jurisdictional Disputes Board consti-tutes a breach of their contractual obligation andabsolves the Employer of its duty to have this disputedetermined by these entities.The Carpenters contention, as reflected in therecord, is that the installation of the F-8 plate isproperly the work of carpenters.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act, itmust be satisfied (I) that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated, and (2) that the parties have not agreedupon a method for the voluntary adjustment of thedispute.With respect to (1) above, Winkler testified that atthe meeting in early May the steward for the IronWorkers said that if ironworkers did not get the workthere would be trouble, or words to that effect. Therecord shows that on approximately May 11 or 12,when the arc was set on the welding machine inpreparation for the first installation of the F-8 plateusing Carpenters, the employees represented by theIron Workers walked off the job and were gone forapproximately 3 days. Based on the foregoing, wefind that reasonable cause exists to believe that theIron Workers violated Section 8(b)(4)(D) of the Act.With respect to (2), above, we find, that despite theexistence of an agreed-upon method for the adjust-ment of this dispute, we may proceed to determinethe dispute before us.Thus, although the parties had agreed to resolutionof their dispute by the IJDB and initially hadsubmitted the dispute to that board for resolution,the IJDB refused to act upon the dispute and alsopreviously refused to resolve an identical disputeinvolving the identical parties. Such refusal of theIJDB to act is not an affirmative determination ofthe merits of the dispute, but rather precludes itsbeing, despite the formal agreement of the parties, anavailable agreed-upon method for voluntary resolu-tion of the dispute. Consequently, we conclude thatwe may appropriately proceed to determine thisdispute.6Canada, Local Union No. 447, AFL-CIO (Capirol Air Conditioning, Inc.), 224NLRB 985 (1976) in which the Board refused to act, is not applicable here.for in that case, unlike in the present proceeding, the parties themselvesfailed or refused to submit their dispute to the IJDB, their agreed-uponmethod ofvoluntary resolution.465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.7The Board hasheld that its determination in a jurisdictional disputeis an act of judgment, based on commonsense andexperience, reached by balancing those factors in-volved in each particular case.8The following factors are relevant in making thedetermination of the dispute before us:I. Certification and collective-bargainingagreementThe record is void of any Board certificationswhich are relevant to the work involved herein.The Employer is party to an agreement betweenthe Madison Employers Council Building & Con-struction Contractors Division and Others and IronWorkers Local Union No. 383 of the InternationalAssociation of Bridge, Structural and OrnamentalIron Workers, AFL-CIO. The Employer is also partyto an agreement between the Greater WisconsinCarpenters Bargaining Unit and Wisconsin Chapter,The Associated General Contractors of America,Inc. Neither agreement addresses itself specifically tothe work involv ed herein and, consequently, does notfavor the assignment of the work to either employeesrepresented by the Iron Workers or employeesrepresented by the Carpenters.As set forth above, the Employer's consistentpractice has been to assign the disputed work toemployees represented by the Carpenters. The Em-ployer also presented evidence that carpenters haveattached the F-8 plate on several jobs in the area forother contractors. The Iron Workers, on the otherhand, introduced evidence showing that employeesrepresented by it have also attached the F-8 plate onseveral area jobs. It appears from the record that thearea practice in awarding such work is mixed andthus favors neither group of employees; however, wefind that the Employer's practice favors awarding thework to employees represented by the Carpenters.2. Skills involvedThe evidence revealed that the installation of theF-8 plate does not require a skill which is betterdemonstrated by either employees represented byIron Workers or by employees represented by Car-penters. Employees represented by either union aresufficiently skilled to perform satisfactorily the workin dispute and, therefore, this factor does not favor7 N.L.R.B. v. Radio and Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, A FL- CIO [Columbia Broad-casting System], 364 U.S. 573 (1961).the assignment of the work to either carpenters orironworkers.3. Economy and efficiency of operationThe record discloses that the work of installing theF-8 plate was sporadic and minimal and that itgenerally required the participation of two workers.Cullen did not employ ironworkers and, thus, usingsuch employees for the welding of the plates wouldrequire making special arrangements through theIron Workers hiring hall for their presence on the jobat such time as the work had to be done. However, ifthe work is performed as in the past by Cullen'sregular employees represented by the Carpenters, itis then unnecessary to make special arrangementsand there is no need to hire two additional employeeswhen the work can be performed by employeesalready on the job. Consequently, it appears that itwould be more convenient and efficient, and thusmore economical, for Cullen to have its crew ofcarpenters install the F-8 plates.Accordingly, we find that considerations of econo-my and efficiency favor the Carpenters claim to thework for the employees it represents.4. Union agreementsIron Workers submitted in evidence an agreementbetween the International Unions of Iron Workersand Carpenters. This agreement settles a variety ofjurisdictional disputes and clearly states that theinstallation of "curb angles," referred to above, is thework of Iron Workers. However, it does not addressitself to the installation of F-8 plate and thus favorsneither group of employees.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees who arerepresented by the Carpenters are entitled to performthe work in dispute. This award is supported by theEmployer's assignment of the work to these employ-ees, the Employer's past practice, and the relativeefficiency and economy of such an assignment. Inmaking this award, we assign the work to employeesrepresented by the Carpenters rather than to thatorganization itself or its members. Our determinationis limited to the particular controversy which gaverise to this proceeding.8 International Association of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).466 LOCAL NO. 383, IRON WORKERSDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1. Employees of J. P. Cullen & Son ConstructionCorporation who are represented by the CentralWisconsin District Council of Carpenters, AFL-CIO, are entitled to perform the work of installingthe F-8 plate on Phase II of the power plant atPortage, Columbia County, Wisconsin.2. Local No. 383, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require J. P.Cullen & Son Construction Corporation to assign thedisputed work to employees represented by thatlabor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local No. 383,International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, shall notifythe Regional Director for Region 30, in writing,whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4XD) of the Act, to assign the work indispute to employees represented by it rather than toemployees represented by Central Wisconsin DistrictCouncil of Carpenters, AFL-CIO.467